                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


William Phillips

      v.
                                               Case No. 19-cv-79-PB
Governor, NH, State of
other
Chris Sununu



                                 ORDER



      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 28, 2019.   The clerk shall enter judgment and

close this case.



      SO ORDERED.
                                          /s/ Paul Barbadoro
                                         ____________________________
                                         Paul Barbadoro
                                         United States District Judge

Date: February 5, 2019




cc:   William Phillips, pro se
